Sanders, J.
(dissenting) — At issue is the constitutional*122ity and meaning of a peculiar Seattle ordinance provision which conditions a helistop permit on proof of private business necessity.
The questions presented are narrow, but important: (1) does an ordinance exceed the constitutional limits of the police power when it conditions a helistop permit upon proof of private business necessity, and (2) if not, is the particular helistop at issue here “a necessary element of the service provided by the business establishment to which it is accessory . . . .”? Former Seattle Municipal Code (SMC) 23.47.006(C)(2)(c) (1986).6
1. Regulations based upon a showing of private business necessity beyond scope of police power.
After several years of environmental review, municipal authorities concluded but for the lack of perceived private business necessity this helistop would meet all ordinance criteria, and satisfy all safety and environmental concerns, preliminary to the issuance of a conditional use permit.7 The applicant argues denial of the permit on this private *123business necessity ground exceeds the legitimate constitutional scope of the city’s police power. The majority rejects this argument in a single paragraph:
We agree with the Court of Appeals that safety and noise remain legitimate concerns associated with this helistop (and helistops in general). Tradewell Group[, Inc. v. City of Seattle], No. 38431-7-1, slip op. at 9 [(Wash. Ct. App. Feb. 9, 1998)]. The “necessary element” requirement is rationally related to the legitimate government purpose of limiting such effects upon the community. It is, therefore, within the police power of the City to impose that condition upon SGA.
Majority at 120.
But the majority’s explanation is irrational on its face. The presence or absence of private business necessity has absolutely no logical relation to noise or safety. This proposition is so self-evident the dissent could well rest without further discussion; however, the novelty of the issue draws one further.
To claim that the government has a legitimate role in the regulation of helistops to reduce noise or improve safety does not mean it has a legitimate role to regulate helistops based upon concerns of private profitability. Such concern is that of the private entrepreneur, not the public.
Even if one were to hypothesize that concerns of noise or safety could justify a municipal ordinance completely banning helistops under all circumstances, it would still be within the prerogative of municipal authorities not to legislate to the full extent of its constitutional authority. Such appears to be exactly the situation here as the City of Seattle has reasonably elected through this ordinance to *124permit helistops under circumstances where the helistop would “not be materially detrimental to the public welfare or injurious to property in the zone or vicinity in which the property is located.” SMC 23.47.006(A)(1).
Specific to these facts the Seattle City Council concluded the particular location and use of this helistop, appropriately restricted, met all ordinance criteria associated with concerns of safety and noise. The majority is therefore wrong when it states, “The ‘necessary element’ requirement is rationally related to the legitimate government purpose of limiting such effects [safety and noise] upon the community.” Majority at 120. It is not. On the face of this record this helistop was denied for one reason and one reason only: Lack of perceived private business necessity. The question is thus squarely presented whether that ground, in and of itself, falls within the scope of the police power. The majority cites no authority, nor even argues, that it does.
We have never held the police power, however broad, is unlimited.8 The police power is rooted in the concept that the state is the protector of private persons and their property. This ultimate justification of governance is summarized in the Latin maxim sic utere tuo ut alienum non laedas (“one should use his own property in such a manner as not to injure that of another” (Black’s Law Dictionary 1380 (6th ed. 1990)); City of Seattle v. Ford, 144 Wash. 107, 111, 257 P. 243 (1927) (“the police power of the government, as understood in the constitutional law of the United States, is simply the power of the government to establish provisions for the enforcement of the common as well as civil-law maxim, sic utere tuo ut alienum non laedas .... Any law which goes beyond that principle, which undertakes to abolish rights, the exercise of which does not involve an infringement of the rights of others, or to limit the exercise of rights beyond what is necessary to provide for the public wel[f]are and the general security, cannot be included in *125the police power of the government.”); cf. Christianson v. Snohomish Health Dist., 133 Wn.2d 647, 668, 946 P.2d 768 (1997) (Talmadge, J., concurring) (“ ‘This [the social compact] does not confer power upon the whole people to control rights which are purely and exclusively private, but it does authorize the establishment of laws requiring each citizen to so conduct himself, and so use his own property, as not unnecessarily to injure another. This is the very essence of government, and has found expression in the maxim sic utere tuo ut alienum non l[a]edas’ ” (quoting Munn v. Illinois, 94 U.S. 113, 124-25, 24 L. Ed. 77 (1876)) (citation omitted). Consistently, the Supreme Court has held conditioning a land use permit on the approval of private neighbors deprives the property owner of his property without due process absent showing the permitted use would be inconsistent with public health, safety, morals, or general welfare. State of Washington ex rel. Seattle Title Trust Co. v. Roberge, 278 U.S. 116, 121, 49 S. Ct. 50, 73 L. Ed. 210, 86 A.L.R. 654 (1928).9
Most recently we have delimited the police power by utilizing a two-part test:
First, the statute must promote the health, safety, peace, education, or welfare of the people. Second, the requirements of the statute must bear some reasonable relationship to accomplishing the purpose underlying the statute.
Weden v. San Juan County, 135 Wn.2d 678, 700, 958 P.2d 273 (1998) (citations omitted). See also City of Seattle v. Montana, 129 Wn.2d 583, 592, 919 P.2d 1218 (1996).
Initially, we must ask whether the purpose of the challenged ordinance provision is to promote a legitimate public goal within the scope of the police power. Although it is *126clear much of this ordinance is intended to promote public peace and safety by regulating helistops used by noisy and potentially dangerous helicopters, and these are legitimate aims within the scope of police powers, the clause relating to private business necessity is a horse of another color.
Moreover, to pass muster under a police power analysis an ordinance must be not only justified with reference to the public interest objective, but the terms of the ordinance must be reasonably related to promoting that interest. City of Seattle v. Ford, 144 Wash. 107, 112, 257 P. 243 (1927) (“ ‘ “The legislature may not, under the guise of protecting the public interests, arbitrarily interfere with private business or impose unusual and unnecessary restrictions upon lawful occupations.” ’ ”) (quoting Lawton v. Steele, 152 U.S. 133, 137, 14 S. Ct. 499, 38 L. Ed. 385 (1894)); State of Washington ex rel. Seattle Title Trust, 278 U.S. at 121 (“Legislatures may not, under the guise of the police power, impose restrictions that are unnecessary and unreasonable upon the use of private property or the pursuit of useful activities.”).
In the past we have upheld regulations which are reasonably related to promoting a truly public interest as within the scope of the police power. E.g., Hass v. City of Kirkland, 78 Wn.2d 929, 932, 481 P.2d 9 (1971) (upholding building ordinance aimed to facilitate firefighting, recognizing “[i]t is well settled that the enactment of reasonable ordinances regarding the protection of the lives and safety of persons, as well as the protection of property against fire, is within the police power of a municipality”). But where actions purportedly taken under the police power have not furthered an identifiable public interest they have been struck down. E.g., Maranatha Mining, Inc. v. Pierce County, 59 Wn. App. 795, 805, 801 P.2d 985 (1990) (reversing denial of unclassified use permit to operate a surface mine and asphalt pit based on local “community displeasure” as beyond the police power); Hansen v. Chelan County, 81 Wn. App. 133, 913 P.2d 409 (1996) (reversing denial of conditional use permit for proposed golf course in *127absence of evidence the golf course would have greater impact than the uses permitted outright); cf. State ex. rel Wenatchee Congregation of Jehovah’s Witnesses v. City of Wenatchee, 50 Wn.2d 378, 384, 312 P.2d 195 (1957) (“Technically, in absence of this [finding that there will be detriment to the health and safety of the community], the action of the zoning authorities was arbitrary and capricious.”).
Many of this ordinance’s requirements satisfy police power criteria as they are reasonably related to helicopter noise, (e.g., SMC 23.47.006(C)(2)(a) and (b)) and safety (e.g., SMC 23.47.006(C)(2)(d) and (e)). However the private business necessity subsection at issue in the present case, SMC 23.47.006(C)(2)(c), conditioning a permit for a helistop on a demonstration that the helistop is a “necessary element” of the applicant’s business, is uniquely a matter of private, not public, concern. This subsection focuses exclusively on the applicant’s private business needs, not noise, safety, or other aspects of the public interest.
A helistop crucial to an applicant’s business will produce the same noise and result in the same safety concerns as an identical helistop used solely for personal convenience. Just as the public interest to minimize helicopter noise and maximize helicopter safety is not diminished merely because a helistop is necessary to a business, the public interest is no greater for lack of that private business necessity. As a result the private business necessity provision in SMC 23.47.006(C)(2)(c) also fails part two of the police powers test because it does not bear any relationship, let alone a reasonable one, to promoting the public interest by minimizing helicopter noise and maximizing helicopter safety, the police power justifications advanced by the majority to justify this section of the ordinance.
Thus the majority openly invites the governing authority to regulate the private affairs of our citizens by substituting the coercive power of the state for the free choice of individuals in the conduct of their private affairs shorn of public consequence. This constitutes an unconstitutional *128extension of governmental power beyond established police power boundaries.
2. This helistop “is a necessary element of the service provided by the business establishment to which it is accessory,”10
Even assuming the constitutionality of the private business necessity portion of this ordinance, we still must determine whether the city council erred in its legal conclusion that the facts of this necessity, as it found them, fail to establish “[t]he helistop is a necessary element of the service provided” as a matter of law. SMC 23.47.006(C)(2)(c). In this regard the Seattle City Council made the following finding of fact:
Hearing Examiner Finding No. 72 regarding cumulative time spent by SGA personnel commuting from the headquarter building to Boeing Field is not persuasive on the issue of business necessity. It is probable that any business located in a large metropolitan area could come up with statistics correlating lost productivity with personnel time spent in traffic. Commute times of 15 to 20 minutes per trip, with occasional delays of up to one hour, are a reasonable cost of doing business in an urban setting like Seattle.
Clerk’s Papers (CP) at 36-37 (Finding 11).
14. The evidence put forth by the proponent (e.g., the Declarations of Kasser, Domagala, Pierce, Wilson, Gresser: Testimony of Ferris, Stewart) establishes that the helistop would be a business convenience, but convenience does not equate to necessity.
CP at 37 (Finding 14). The city’s argument regarding “necessary” is fleshed out in its brief:
SGA wants to get a jump on the competition. But “necessary” has no meaning at all in the City’s ordinance if it means only that which gives SGA a competitive edge, or is efficient for the company, or is convenient for the company.
Br. of Resp’ts at 17.
*129The city continues:
SGA has generated reams of material on the utility of its helicopter. Obviously, the helicopter has been useful in making sales and ferrying SGA’s employees and executives from place to place. As one of SGA’s declarations points out, helicopters are also very useful in cultivating the right image in the customer’s mind. Without a helicopter, SGA might well have “lost sales and prestige (which translates into sales) as a result.” Sabey Declaration, ¶ 9, AE at 181. As Mr. Ferris says, “It is not a coincidence that SGA’s family of companies has grown on an average of 30% per year since the acquisition of the helicopter.” AE 3239.
Br. of Resp’ts at 22.
The majority concludes, as the city argues, “the ‘necessary element’ criterion” requires “something more than business ‘convenience,’ ‘efficiency,’ or ‘reasonable’ necessity,” Majority at 119, thus conceding the helistop as proposed by SGA at least serves a legitimate business purpose to increase corporate efficiency, sales, and profits. But that is not enough, says the majority. Rather it claims the test is whether the helistop is an “essential” element of business. Majority at 119.
As the ordinance does not define the phrase “necessary element” we must repair to the dictionary for a definition. State v. Bolar, 129 Wn.2d 361, 366, 917 P.2d 125 (1996). By definition the term is ambiguous. “Necessary element” could either mean something “essential, indispensable” (the definition adopted by the majority at 118) or merely convenient or useful, as Black’s Law Dictionary defines the term “necessary” in the alternative:
This word must be considered in the connection in which it is used, as it is a word susceptible of various meanings. It may import absolute physical necessity or inevitability, or it may import that which is only convenient, useful, appropriate, suitable, proper, or conducive to the end sought. It is an adjective expressing degrees, and may express mere convenience or that which is indispensable or an absolute physical necessity.
Black’s Law Dictionary 1029 (6th ed. 1990).
*130We have often interpreted the word “necessary” to mean that which is convenient or useful. City of Des Moines v. Hemenway, 73 Wn.2d 130, 140, 437 P.2d 171 (1968) (“The word ‘necessary,’ as used in connection with eminent domain statutes, means reasonable necessity under the circumstances. It does not mean immediate, absolute, or indispensable need . . . .” (citations omitted)); Feek v. Feek, 187 Wash. 573, 580, 60 P.2d 686 (1936) (interpreting the word “necessary” in the context of child support as relative and “dependent upon all the facts and circumstances of the particular case”); Berlin v. Robbins, 180 Wash. 176, 188, 38 P.2d 1047 (1934) (holding for the purposes of determining whether an implied easement is necessary, the word “necessary” shall be interpreted as reasonable necessity, not absolute necessity).
“Necessary” as “reasonably necessary” or “convenient” also comports with everyday usage of the word. For example, if one states a computer is “necessary” to draft an opinion, it is obviously not “indispensable,” for the opinion could clearly be drafted using pen and paper. Rather “necessary” is used to mean “reasonably necessary” or “convenient,” since the computer enables the court to manipulate text making writing more efficient. “Necessary” is often used in this way to connote convenience rather than indispensability.
This record clearly demonstrates this helistop is a “necessary element of the service provided,” which is to say: it would be convenient and would make business more efficient and competitive to have one than not to have one. Such is not only the usage most favorable to the property owner, but also it is the usage most consistent with the context which speaks of “an . . . element,” implying there may be other elements for which the helistop may not be necessary.
Although the majority acknowledges the helistop would be a business convenience for the applicant, Majority at 118, and acknowledges that “necessary” has different *131meanings, id., it nevertheless interprets the word “necessary” in the ordinance to mean “indispensable,” which is the more restrictive definition of the word.
The majority justifies its conclusion by citation of various cases which stand for the proposition that “ ‘zoning ordinances should be liberally construed to accomplish their plain purpose and intent.’ ” Majority at 117 (emphasis omitted) (quoting State ex rel. Standard Mining & Dev. Corp. v. City of Auburn, 82 Wn.2d 321, 326, 510 P.2d 647 (1973)). But this rule does not advance the argument, at least in the city’s direction, since it is ultimately the purpose of this ordinance to allow helistops which satisfy certain conditions, not prohibit them. By their very nature conditional use permits authorize that which is otherwise prohibited. Indeed SGA’s claim that it may maintain the helistop in question is based on the fact that helistops are within the scope of this ordinance.
Ultimately the court’s legal choice is between a more restrictive or a less restrictive definition, as the word “necessary” clearly has different meanings. Several canons of statutory construction are applicable, but all lead to a result other than the majority’s.
First, this is a conditional use ordinance which allows the creation and maintenance of helistops under certain circumstances. It is therefore a permissive ordinance about which we have stated:
As to such [permissive] ordinances, the weight of authority is to the effect that a denial of a permit must be based on valid or substantial evidence showing that granting the permit would be detrimental to the health, safety, morals, or the general welfare of the community.
State ex rel. Wenatchee Congregation of Jehovah’s Witnesses v. City of Wenatchee, 50 Wn.2d 378, 382-83, 312 P.2d 195 (1957). Clearly when used in the context of a permissive ordinance the private business necessity language should be construed in a reasonably permissive fashion so as to erect no barrier to issuance of a conditional use permit not *132justified by proof of detriment to public health, safety, or morals.
Second, it is an accepted canon of construction that ambiguous zoning ordinances must be construed strictly in favor of the landowner. The majority rejects the applicability of that canon asserting, “[f]irst, SGA itself asserts the language in question is not ambiguous. More importantly, the law does not require strict construction in favor of the landowner.” Majority at 117.
Whether a term is ambiguous is a question of law for the court, McGary v. Westlake Investors, 99 Wn.2d 280, 285, 661 P.2d 971 (1983), not a fact to be determined by the parties. Moreover, the majority’s formulation of SGA’s position is somewhat elusive since SGA claims the term “unambiguously” connotes a meaning more closely associated with convenience than “essential” or “indispensable.” As per the dictionary, however, both meanings of the term are arguably acceptable. This fits the classic definition of ambiguity. Id. (“The term ‘ambiguous’ has been defined as ‘Capable of being understood in either of two or more possible senses’. Ladum [v. Utility Cartage, Inc., 68 Wn.2d 109, 411 P.2d 868 (1966)] at 116, quoting Webster’s New International Dictionary (2d ed.)”).
As to the second point (“the law does not require strict construction in favor of the landowner”), we have oft stated the classic rule:
It must also be remembered that zoning ordinances are in derogation of the common-law right of an owner to use private property so as to realize its highest utility. Such ordinances must be strictly construed in favor of property owners and should not be extended by implication to cases not clearly within their scope and purpose.
Morin v. Johnson, 49 Wn.2d 275, 279, 300 P.2d 569 (1956).
In Mall, Inc. v. City of Seattle, 108 Wn.2d 369, 378, 739 P.2d 668 (1987), we qualified “such preference to property owners is only warranted to the extent ambiguity exists.” Consequently, if the term “necessary” is ambiguous, proper *133application of the traditional rule requires resolution of the ambiguity in favor of the property owner.
As the majority and the city concede there is at least one accepted definition of the term which allows SGA to fulfill ordinance criteria, it is therefore that definition which must he adopted for the purpose of our review.11 By that definition this helistop is “necessary” and ordinance criteria has been satisfied.
I would therefore remand this case to the Seattle City Council with instructions to grant SGA the permit it requests.

 A11 references herein to the Seattle Municipal Code are to the section and subsections in effect at the time of SGA’s application, September 20, 1990.


 The relevant provisions of the Seattle Municipal Code (SMC) state:
A. All conditional uses . . . shall meet the following criteria:
1. The use shall not be materially detrimental to the public welfare or injurious to property in the zone or vicinity in which the property is located.
2. In authorizing a conditional use, adverse impacts may be mitigated by imposing any conditions needed to protect other properties in the zone or vicinity and to protect the public interest. The Director shall . . . recommend denial of a conditional use if it is determined that adverse impacts cannot he mitigated satisfactorily.
C. The following uses . . . may be permitted by the Council when the provisions of this subsection and subsection A are met:
2. Helistops in NC3, Cl and C2 zones as accessory uses, according to the following standards and criteria:
a. The helistop is located so as to minimize impacts on surrounding areas:
*123b. The lot is of sufficient size that the operations of the helistop are buffered from the surrounding area;
c. The helistop is a necessary element of the service provided by the business establishment to which it is accessory,
d. Open areas and landing pads are hard surfaced;
e. The helistop meets all federal requirements, including those for safety, glide angles and approach lanes.
SMC 23.47.006(A)(1), (A)(2); (C)(2)(a)-(e) (emphasis added).


 For a brief legal history of the principle see Weden v. San Juan County, 135 Wn.2d 678, 723-29, 958 P.2d 273 (1998) (Sanders, J., dissenting).


 Certainly it cannot be gainsaid that the classical understanding and justification for a people “putting themselves under government, is the preservation of their property.” John Locke, The Second Treatise of Government: An Essay Concerning the True Original, Extent, and End of Civil Government 178, ch. 9, § 124 (Mark Goldie ed., 1993); see also Cicero on the Good Life, “On Duties (II),” at 161-62 (Michael Grant trans., Penguin Group ed. 1971) (“Indeed, the principal reason why, in the first place, states and cities were ever organized at all was to defend private property.”).


 SMC 23.47.006(C)(2)(c).


The majority also suggests a construction favorable to the city might be justified under that canon which references prior administrative practice. However for such a canon to be applicable, “it is incumbent on that agency to show that it has adopted and applied such interpretation as a matter of agency policy,” whereas agency action in the isolated case presented to the court is insufficient to establish the policy. Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 815, 828 P.2d 549 (1992). Here, however, the agency has not carried its burden and the majority does not claim it has.